DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 10/29/2020 and 11/18/2020 have been considered.  

Drawings
The drawings filed on 10/29/2020 are accepted.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 12-14, 21, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US-2007/0281704 hereinafter, Lin).
Regarding claim 1, Lin teaches a method, performed by a serving core network node (Fig. 1 [114]) in a communication network (Fig. 1 [100]), for handing a service setup for a target User Equipment (Fig. 1 [120 or 122]) located in the communication network (Page 2 [0023] and Page 3 [0029]), the method comprising:

sending a ping message to the target UE in response to the service setup request (Page 3 [0031] “Responsive to receiving the call, CCF 114 transmits a ping message to device 120 over wireless data network 104 to determine if device 120 is available over wireless data network 104 for the call in step 204.” and Fig. 2 [204]) prior to a completion of a terminating service handling procedure of the serving core network (Page 3 [0031] “For instance, if wireless data network 104 is SIP-based, then the ping message may comprise a SIP OPTIONS message. The SIP OPTIONS message is not traditionally used in SIP-based networks for call setup. Thus, wireless data network 104 and device 120 do not perform the normal call setup processes responsive to the OPTIONS message. The OPTIONS message is intended to illicit a response (i.e., a SIP 200 OK message) from device 120 without initiating call setup processes”), wherein the terminating service handling procedure is completed when the service setup request is forwarded from a serving core network towards the target UE.  (Fig. 2 [206] and Page 3 [0032])
Regarding claim 8, Lin teaches wherein the service setup request received by the serving core network node is received from a remote network.  (Fig. 1 [102] and Page 3 [0023-0024])
Regarding claim 12, Lin teaches wherein the service setup request is a Session Initiation Protocol (SIP) invite, a H.323 protocol invite or a Web Real-Time Communication (WebRTC) invite.  (Page 1 [0010] “For instance, in an IMS network the Call Serving Control Function (CSCF) receiving the call to the dual mode phone will transmit a SIP 
Regarding claim 13, Lin teaches wherein the ping message is a Session Initiation Protocol (SIP) OPTION message sent to the UE.  (Page 3 [0031])
Regarding claim 14, the limitations of claim 14 are rejected as being the same reasons set forth above in claim 1.  note: processor/memory are considered an inherent feature of a CSCF.  
Regarding claims 21, 25 and 26, the limitations of claims 21, 25 and 26 are rejected as being the same reasons set forth above in claims 8, 12 and 13.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9-11, 15-17 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Keller et al. (US-2016/0072852 hereinafter, Keller).
Regarding claim 2, Lin teaches wherein the serving core network node is an IP Multimedia Subsystem (IMS) node of an IP Multimedia (IMS) in a communications network (Page 3 [0026] “CCF 114 in an IMS network”), and wherein the sending further 
Lin differs from the claimed invention by not explicitly reciting wherein the terminating service handling procedure is completed when the service setup request is forwarded from the IMS to an Evolved Packet Core (EPC) associated with the target UE.  
In an analogous art, Keller teaches a method and system for network initiated CS services during IMS calls (Abstract) that includes an EPC core network (Fig. 6 [604] and Para [0117]) communicating with an IMS domain (Fig. 6 [600] and Para [0117]), wherein a paging request is sent to the target UE (Fig. 2 [220b & 108]) and the terminating service handling procedure is completed when the service setup request is forwarded from the IMS to an Evolved Packet Core (EPC) associated with the target UE.  (Para [0101-0102] i.e. IMS voice is started via the packet switched access)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Lin after modifying it to incorporate the ability to forward a call from an IMS to an EPC of Keller since when the bearers are set up and the services are available via EPC, there is no need to perform a fallback process.  (Keller Para [0089])

However, Lin in view of Keller teaches that the SIP OPTIONS message is intended to provide a “quick ping” response from the UE in order to determine the availability of the wireless device on the various wireless networks.  (Lin Page 2 [0015] and Page 5 [0050])  Accordingly, it is obvious to one of ordinary skill in the art to be motivated to send the “quick ping” within 0-30 ms of receiving a call setup request in order to determine which network the UE is available on as quickly as possible because delays in starting a call is detrimental to user satisfaction with the wireless network (Lin Page 1 [0010]) and delaying sending the “quick ping” will be compounded with the delay required to wait for a response.  (Lin Claim 4)  
Regarding claim 4, Lin in view of Keller teaches wherein the ping message is sent in response to the service setup request prior to performing any further actions of the terminating call handling procedure in the IMS.  (Fig. 2 [204 occurs prior to 206/208])
Regarding claim 9, Lin in view of Keller teaches wherein the IMS node is a Call Session Control Function CSCF node.  (Lin Page 3 [0026])
Regarding claim 10, Lin in view of Keller teaches wherein the CSCF node comprises a Service CSCF (S-CSCF) node (Fig. 6 [313]) and wherein the S-CSCF sends the ping message in response to the received service setup request.  (Lin Fig. 6 [Options PUID] from 313 to 320)
Regarding claim 11, Lin in view of Keller teaches wherein the service setup request (Fig. 6 [Invite PUID]) received by the S-CSCF node (Fig. 6 [313]) is forwarded from an 
Regarding claims 15-17 and 22-24, the limitations of claims 15-17 and 22-24 are rejected as being the same reasons set forth above in claims 2-4 and 9-11.  







Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Keller as applied to claims 2 and 15 above, and further in view of Bouvet (US-2020/0389504).
Regarding claims 5 and 18, Lin in view of Keller teaches the limitations of claims 2 and 15 above, but differs from the claimed invention by not explicitly reciting the ping message is sent in response to the service setup request prior to performing a Terminating Access Domain Selection procedure (T-ADS) in the IMS.  
In an analogous art, Bouvet teaches a method for processing an incoming call in a telecommunications network (Abstract) that includes a TAS server (Fig. 2 [TAS] “Telephony Application Server”) which sends a ping message (Page 3 [0053-0054]) in response to a service setup request (Page 3 [0049]) prior to performing a T-ADS in the IMS.  (Page 3 [0050])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Lin in view of Keller after modifying it to incorporate the ability to send a ping message prior to performing T-ADS of Bouvet since it enables triggering only the services being used by the terminal, thereby reducing usage of system resources.  (Bouvet Page 2 [0035-0036])
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Keller as applied to claim 2 and 15 above, and further in view of Cuevas Ramirez (US-2020/0100175).
Regarding claims 6 and 19, Lin in view of Keller teaches the limitations of claims 2 and 15 above including support for an IMS voice call, an IMS video call or an IMS VoIP call is established for the terminal via the IMS domain and the LTE access (Keller Pages 10-11 [0118]), but differs from the claimed invention by not explicitly reciting wherein the ping message is sent in response to the service setup request prior to performing a service invocation with a Multimedia Telephony Application Server (MMTel-AS) node in the IMS.  
In an analogous art, Cuevas Ramirez teaches a method and system for access system selection (Abstract) that includes implementing VoLTE through an MMTel Application server within IMS.  (Page 2 [0035])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Lin in view of Keller after modifying it to incorporate the ability to substitute the implementation of IMS voice call via the IMS domain and LTE access of Lin in view of Keller with VoLTE through an MMTel Application server of Cuevas Ramirez and the results would have been predicable.  One of ordinary skill in the art would have been motivated to do this since determining whether the user device is reachable and in which network enables fast routing of the communication to the user device.  
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Keller as applied to claim 2 and 15 above, and further in view of Jahangir et al. (US-2019/0069126 hereinafter, Jahangir).
Regarding claims 7 and 20, Lin in view of Keller teaches the limitations of claims 2 and 15 above, but differs from the claimed invention by not explicitly reciting wherein the ping message is sent in response to the service setup request prior to performing a Location Information Request (LAR) in the IMS.  
In an analogous art, Jahangir teaches SIP Options based location determination (Abstract) that includes sending a ping message (Fig. 3 [206, 302, 304]) in response to the service setup request (Fig. 2 [122]) prior to performing a Location Information Request (LAR) in the IMS. (Fig. 2 [122] and Page 2 [0018-0019])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Lin in view of Keller after modifying it to incorporate the ability to substitute the implementation of a terminating call of Lin in view of Keller with a Location Information Request of Jahangir and the results would have been predicable.  One of ordinary skill in the art would have been motivated to do this since determining whether the user device is reachable and in which network enables fast routing of communications to the user device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew C Sams/           Primary Examiner, Art Unit 2646